IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,252-02



                          EX PARTE BILLY LEE PAGE, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 26545A IN THE 3RD JUDICIAL DISTRICT COURT
                        FROM ANDERSON COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and was sentenced to twenty years’ imprisonment.

        Applicant alleges that he informed counsel of his desire to appeal this sentence, but counsel

failed to secure his right to appeal. This Court remanded this application to the trial court for a

response from counsel and findings of fact and conclusions of law.

        On June 23, 2015, the trial court signed findings of fact and conclusions of law
recommending that relief be granted. However, this Court disagrees. Counsel testified at a habeas

hearing that he discussed the right to appeal with Applicant after his sentencing and Applicant

informed him that he did not wish to appeal. There is no indication in the record that counsel’s

testimony is not credible. There is no indication that Applicant ever informed counsel or the trial

court of his alleged desire to appeal until filing this habeas application over nine years after his

sentencing hearing.

       Based on this Court’s independent review of the entire record, we deny relief.

Filed: September 16, 2015
Do not publish